﻿
 I wish, Sir, to convey to you the felicitations of the people and Government of the Philippines on your unanimous election as President of the forty-second session of the United Nations General Assembly. You bring to that high office outstanding qualifications and long experience in diplomacy, particularly in the United Nations. It is therefore especially appropriate that you should be leading our deliberations in this critical period in the history of the United Nations, and it is with great confidence that we look forward to your stewardship of the General Assembly.
I should like, at the same time, to congratulate your predecessor, Mr. Humayun Rasheed Choudhury, who provided able and effective leadership during the forty-first session. I wish also to pay tribute to the United Nations Secretary—General, Mr. Javier Perez de Cuellar, for his painstaking efforts on behalf of peace in the world. His annual report highlights the major issues before the Organization and contains important recommendations which should guide us in our deliberations. Throughout the more than 40 years of existence of the United Nations the Assembly's agenda has been focused on the quest of man for a world order based on peace, harmony/ security and prosperity. Although the Assembly meets every year, the unique service of this forum is today more important than ever, for today the international community is confronted with a serious crisis of confidence in the collective ability of nations to move together towards a common goal. Despite the many approaches that have been tried in recent years/ the causes of world conflicts have not disappeared. Indeed, these conflicts could become worse as the political will to solve them. At the same time, every effort to turn each crisis into opportunity generates the momentum towards the elusive goals of genuine peace and prosperity.
The Philippines comes to the forty-second session of the General Assembly under a new mandate and inspiration. The Filipino people have ratified a new Constitution by which they hope to build a just and humane society and pursue their ideals and aspirations under the rule of law in a regime of truth, justice, freedom, love, equality and peace. In our relations with the international community we give paramount consideration to safeguarding our national sovereignty and territorial integrity and to respecting the right to self-determination of all nations. We have renounced war as an instrument of national policy and adopted the generally accepted principles of international law as part of the law of the land.
In pursuit of our programme of national reconstruction we convened, following a general election, a new Congress of the Philippines that is truly representative of the people and committed to giving meaning and reality to their will.
My delegation is deeply touched by and grateful for the many expressions of sympathy and support for the Philippines and the Government of President Aquino which have been heard in this Assembly. 
With its new set of credentials, the Philippines seeks to fulfil its international responsibility and contribute to the common effort to build a better world for ourselves and our children. This universal aspiration is embodied in the objectives set forth in the Charter of the United Nations. Although the international community has committed itself to these objectives in the resonant language of repeated declarations, we remain fragmented and are often in conflict, independently pursuing our individual interests and preferring to rely on the security and comfort of our respective national shells.
The world is waking up to the erosion of many traditional premises, which are not being replaced by new principles upon which to base the resolution of our difficulties. As decision-makers faced with the responsibility of managing these challenges we must find, through discussion and by means of concerted action, new answers to age-old problems. It is our duty to construct a new system of international relations based on the reality of growing and genuine interdependence and on the principles of justice and equity that will both respond to our collective interests and permit us to achieve our respective national objectives.
The first element in this noble mission is the maintenance of international peace and security. Modern history has recorded the failure of innumerable attempts to stabilize the level of armaments of the world Powers. Today, in an atmosphere of distrust and suspicion and in the face of an ever escalating arras race, the super-Powers wrangle in a tug-of-war of gambit and rejection, while the rest of the world watches in horror lest the hair-trigger situation explode into a holocaust. Worse still, the danger is being carried over to outer space, which, as mankind's common heritage, should be reserved exclusively for the uses of peace. Meanwhile, scarce resources that could be utilized for improving the lives of the peoples and fulfilling the potential of the nations of the world are being dissipated. It is ironic that the Powers involved in the arms race are the very same nations as are entrusted with the responsibility of maintaining peace and security within the United Nations system. In this context, the Philippines welcomes the fact that the United States and the Soviet Union have reached agreement in principle to eliminate intermediate-range missiles  We hope that this will be followed by an agreement to reduce# if not eliminate, intercontinental systems. We also encourage progress towards an agreement between the United States and the Soviet Union for the reduction of strategic arsenals at the levels which they set last year in Reykjavik. These are vital steps in the continuing effort towards the goal of ensuring a safer world for mankind.
Conflicts and disputes of various kinds rend the fabric of peace in some regions of the world. These conflicts result as much from a fundamental lack of respect for the rights of men and nations as from the prejudice, arrogance and greed that motivate the disregard of these rights.
In South-East Asia the hapless nation of Kampuchea is in the grip of a military occupation that continues to be a threat to the peace and stability of the region. The political sovereignty and territorial integrity of Kampuchea have been violated, and violence has been Inflicted on the dignity of its people. Thousands of refugees have been driven across national borders and now live under the most difficult conditions.
The Association of South-East Asian Nations (ASEAN), to which the Philippines belongs in solidarity of purpose, has worked tirelessly for a durable and comprehensive political settlement that will restore peace, freedom, independence and justice to the Kampuchean people and stability in the region. In this, ASEAN has received the support of the overwhelming majority of nations, support expressed in particular in resolutions approved by large majorities in the General Assembly.
Together with its ASEAN partners, the Philippines welcomes the recent agreement to hold an informal meeting, initially among Kampucheans and subsequently with the participation of Viet Nam. We hope that this meeting will be the beginning of a dialogue that will eventually lead to negotiations and ultimately to a solution to the problem of Kampuchea.
It will be a solution, we trust, from which will emerge a Kampuchea whose destiny is determined by its own people, free from outside interference, a Kampuchea that is independent, neutral and non-aligned, headed by leaders of the Kampucheans own choosing. At the same time the solution should take into account the security and other interests of all the countries concerned.
It is precisely such a solution that is envisioned in the draft resolution that is to be submitted under the agenda item, "The situation in Kampuchea". By again voting in favour of this resolution, therefore. Member States will be helping to hasten the settlement of the Kampuchean conflict. We must emphasize once again that an acceptable and enduring settlement must include the realization of this proposition: Viet Nam must leave Kampuchea.
In the same manner, the world expects from the Powers concerned a positive response in respect of Afghanistan. The sovereignty and territorial integrity of Afghanistan must be upheld and all foreign forces there must be withdrawn. Afghan refugees must be returned to their homes in safety and honour. The Afghan people must be left alone to determine their own form of government and their own economic, political and social system, free from outside intervention.
The Philippines has taken note of the efforts at national reconciliation in Afghanistan and of the pronouncements on the withdrawal of foreign troops from the country. However, we believe that these steps fall short of the principles embodied in General Assembly resolution 41/33, which calls for the immediate and total withdrawal of foreign troops.
Foreign troops must leave Afghanistan.
As great a tragedy on the contemporary scene is the plight of Namibia, captive of a racist regime that for the last 21 years has defied all calls from the Security Council and the General Assembly to withdraw from Namibia. South Africa continues to violate the human rights and dignity of the Namibians, plunders Namibia's natural resources, and denies the country its independence and rightful place in the family of nations. 
South Africa must leave Namibia. South Africa must set Namibia free.
A state of genuine peace, harmony and stability is possible under conditions that recognize and respect the dignity of man. What evil force drives South Africa to defy the whole world bewilders the civilized mind. History does not have to pass judgement on South Africa. Humanity confronted with the gravest of moral issues - that is, apartheid - has already judged it. The judgement must be executed. There must be an end to the attempt to shield South Africa from the world's anger on the basis of any excuse or rationalization. The imposition of comprehensive and mandatory sanctions under Chapter VII of the Charter is the only peaceful means available to create the necessary environment of change. This is imperative and urgent.
The Security Council's unanimous call in resolution 598 (1987) of 20 July 1987 for a cease-fire in the eight-year-old war between Iran and Iraq must be upheld. No effort should be spared to prevent the worsening of a war nobody wants. My delegation supports the Secretary-General's efforts on behalf of peace in the Persian Gulf.
The Middle East conflict has remained a tinderbox for too long. A just, comprehensive and lasting settlement must be achieved if we are to eliminate a major cause of international instability. The right of the Palestinian people to self-determination under the leadership of the Palestine Liberation Organization and to establish an independent State in Palestine must be recognized. At the same time, the right of all States in the region to live in peace and within secure boundaries, free from threats or acts of force, must be upheld. The convening under the auspices of the United Nations of an international peace conference on the Middle East with the participation of all parties concerned and the five permanent members of the Security Council would be a most appropriate means for the resolution of the conflict. 
We pay a tribute to the Central American countries for the historic agreement which they recently reached in Guatemala City. It augurs well for the peace, security and stability of that troubled region. It also speaks well o£ a political will founded on wisdom and statesmanship. We call on all the countries concerned to carry out this landmark agreement.
My delegation supports the resumption of negotiations on the Korean question at the earliest possible time. In keeping with the principle of universality and for the sake of international peace and stability, the Philippines supports the admission to membership of the Republic of Korea and the Democratic People's Republic of Korea in the United Nations under Article 4 of the Charter.
The disputes in the Malvinas and in Western Sahara call for similar approaches. Efforts leading to their effective resolution, both direct negotiations and use of the good offices of the Secretary-General, must be encouraged.
The United Nations must take the lead in reversing the worsening global economic situation. Our hope for enduring global peace, harmony and security cannot be realized in a world beset with glaring economic inequity and injustice, which create serious instabilities in many areas of the world. What is required is for us to go beyond rhetoric and take action. 
We are after all, not starting from scratch. There are principles and courses of action that have long been embodied in many declarations, joint communiqués, resolutions and decisions of the United Nations, we already have the Programme of Action for a New International Economic Order, the United Nations International Development Strategies# the Vienna Programme of Action for Science and Technology, and many more. However, there has been some unwillingness to give practical application to those instruments. If the international community had done what is called for in those instruments, we would be living in a better world than we have today.
We are aware of the obstacles that lie ahead of us. The reluctance of the industrialized nations to undertake appropriate industrial restructuring prevents world trade from regaining its buoyancy. The general slow-down in the flow of development resources from bilateral sources and international financial institutions deprives the developing countries, particularly the debt-ridden among them, of the means to achieve economic growth.
Trade protectionism constitutes a frustrating barrier to the developing nations' economic aspirations. Their foreign debt is a crushing burden on those countries, bringing about great social and political tensions in their societies ad hoc and piecemeal management of the debt problem has been anti-development, destabilizing and inequitable. While there is a growing recognition of the principle of shared responsibility of debtors and creditors, the actual burden has been borne primarily, if not entirely, by the debtor countries, for which the costs of adjustment are intolerably onerous.
My delegation believes that economic growth must take precedence over debt servicing. Developing countries must have a reasonable economic growth that will enable their peoples to enjoy adequate standards of living. The long-term  interests of the creditors are better served by the continued stability of the debtor countries and the viability of the global financial system. The Philippines therefore supports a proposal to convene an international conference on money and finance to discuss a just and lasting solution to the debt problem.
We are called upon to take bold steps and innovative approaches in the political and economic spheres to meet the challenges of today. We are also called upon to take concerted action and respond to the mandate in the Preamble of the United Nations Charter "to promote social progress and better standards of life in larger freedom".
No effort to improve the quality of life can have meaning apart from the general well-being of the human person. The impairment of social life, the threat of disease, poverty and malnutrition, and the outrages that injure or violate the dignity of the human person could render ineffective, even meaningless, whatever gains are made in other fields.
Last year the General Assembly adopted 68 resolutions on social, cultural and humanitarian matters. They encompass the promotion and protection of human rights the International Campaign Against Abuse of and Illegal Trafficking in Drugs; women, youth, the disabled and the aging·, crime prevention and criminal justice racism, racial discrimination, and the right to self-determination. The resolutions provide the building blocks that have resulted in a number of United Nations treaties and conventions. Thus, the United Nations has done much in setting standards by which the Member countries can measure their performance. We the Members of the United Nations, must match our zeal with concrete proposals, resolutions and decisions and place our collective determination and political will behind their implementation. The Philippine Government remains steadfast in its adherence to human tights and social justice and in the commitment of the new Constitution to giving the highest priority to the enactment of measures that protect and enhance the right of the people to human dignity, reduce social, economic and political inequalities, and remove cultural inequities by equitably diffusing wealth and political power for the common good." We place the highest value on those United Nations instruments which promote and protect human dignity and the worth of the individual.
To the extent that the United Nations has become the guardian of the highest moral values of humanity, the promotion and protection of human rights must keep its place high on the United Nations agenda. And, even as we keep vigilant watch over the conduct of individual Governments, we must constantly urge one another to renew our commitment to the Universal Declaration of Human Rights and the other instruments in this field.
To signify the Philippine Government's unwavering support of the international struggle against apartheid. President Aquino recently signed, in the presence of General Joseph Garba, Chairman of the Special Committee against Apartheid, the instrument of ratification of the International Convention against Apartheid in Sports.
The United Nations Convention against Torture and Other Cruel, Inhuman or Degrading Treatment or Punishment entered into force on 26 June of this year. The Convention represents a major step forward towards the world-wide proscription of torture. However, our intent to promote and protect human rights must be accompanied by an earnest effort to carry out our corresponding obligations.
We are encouraged by the efforts of the United Nations system to integrate women into the mainstream of national life by emphasizing that women are active participants in development as well as prime beneficiaries of its rewards. My country strongly supports the work of the United Nations on behalf of the advancement of women. We take pride in the fact that the Nairobi forward—Looking strategies for the advancement of women to the year 2000 have been included in the Philippines' medium-term development plan for 1987-1992.
During this session the United Nations will observe the tenth anniversary of the United Nations Development Fund for Women (UNIFEM). UNIFEM has contributed much to the improvement of the situation of the poor in more than 100 countries around the world. We must therefore continue to support it fully.
The International Conference on Drug Abuse and Illicit Trafficking, under the presidency of the Prime Minister of Malaysia Dr. Mahathir Mohamed, which was held in Vienna in June, was a landmark development in international co-operation in meeting the grave challenge of the drug problem. The Declaration and the comprehensive multi-disciplinary outline should lay the groundwork for further co-operation. The Philippines will continue to pursue the fight against that scourge, both at home and on the international front, particularly in collaboration with its partners In the Association of South-East Asian Nations (ASEAN) and the Economic and Social Commission for Asia and the Pacific (ESCAP) .
In its latest compilation the World Health Organization (WHO) has reported 58,880 cases of AIDS. The Philippines views with concern the ever-increasing number of victims of that dreaded disease and is therefore prepared to support concerted joint efforts aimed at combating it. One of the most important documents that will be discussed by the General Assembly this year is the report of the World Commission on Environment and Development# entitled "Our common future". The Philippines was privileged to attend the presentational meeting to launch the report, which was held in New Deli in July 1987. 
The realities of living on one Earth make us realize the constraints of the interdependency of our environments and economies. Unfortunately, the international community has not effectively addressed our urgent ecological concerns. Scientists throughout the world have brought to our attention the urgent but complex environmental problems threatening our survival. A warming globe, threats to the ozone layer, desertification, deforestation, pollution and environmental degradation are eroding the potential for development and have become a survival issue for developing countries.
Let us recall with relief and gratitude that the forty-first session of the General Assembly ended with a renewed awareness of the need to overcome a looming crisis of confidence in the United Nations and to keep it moving forward despite a serious challenge to its very existence. The difficult situation created by the financial crisis in the United Nations system last year resulted in an unexpected bonus; it gave rise to a pervasive spirit of moderation and sobriety, which culminated in an earnest search for compromise and accommodation.
It is imperative for the entire membership to accept joint responsibility for keeping the United Nations not only alive and well but strong enough to face the tasks that have been entrusted to it. Obligations under the Charter must be met under the mandated arrangement of equitable burden-sharing based on capacity. The financial problem will remain and perhaps grow worse for as long as commitments are not honoured.
The administrative reforms directed by this Assembly and carried out by the Secretary-General should meet the requirements of rationalization and the need to streamline management. There is encouraging progress in the effort to review the Charter so as to strengthen the United Nations and make it a more effective instrument for the maintenance of international peace and security.
The vision that emerged for all mankind in 1945 in San Francisco will remain as a beacon in our quest for a better life in a world at peace. It is less important to know whether in the interval we have moved an inch closer to our goal than it is to make certain that our sense of commitment and responsibility has not diminished. The important thing is not to falter and not to surrender to cynicism and despair, for if we ate today a community of nations risen from the scourge of wars and deprivation it is because of our awareness that we can gather strength from a sense of solidarity and are nourished by a real faith in the vision of a bright future for mankind as we bestride the short distance into the twenty-first century.
 
